DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-27, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 32, 35-37, 41 and 42 of U.S. Patent No. 9,864,366. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are an obvious variation of the patented claims.
Instant Application
U.S. Patent 9,864,366
21. A method of modeling the manufacture of a type of part with a manufacturing process that includes at least one manufacturing step in a system including at least one processing unit and at least one memory, the method comprising: receiving nondestructive evaluation (NDE) data associated with the type of part that corresponds to data collected during non-destructive evaluation of at least one particular part of the type of part; aligning the NDE data to at least one corresponding simulated location on a simulated model of at least a portion of a part of the type of 






aligning the plurality of NDE datasets to a simulated model associated with at least a portion of the particular type of part,… and 
35. The method of claim 34, wherein the manufacturing data indicates at least one manufacturing step associated with the area of interest and the first type of NDE data…
36. The method of claim 35, wherein the manufacturing data indicates at least one manufacturing apparatus utilized in the manufacturing process associated with the area of interest and the first type of NDE data…
37. The method of claim 36, wherein the manufacturing data indicates at least one manufacturing tool utilized by a manufacturing apparatus associated with the area of interest and the first type of NDE data…
38. The method of claim 33, wherein the manufacturing data indicates at least one manufacturing parameter associated with the area of interest and the first type of NDE data…


wherein the step of aligning NDE datasets involves: determination, from an analysis of the NDE datasets, of the non-destructive evaluation process by which the NDE data was collected; selection of an alignment algorithm based on the determined non-destructive evaluation process; using the selected algorithm, transformation of the NDE data points of an NDE dataset into a coordinate system of the simulated model to locate the NDE data points of the plurality of datasets on the simulated model; the spatially correlated statistic for a manufactured part being a value that is at least one of a measurement or calculated from a measurement that is associated with that part and is associated with the area of interest for the manufactured part.


21. …including aligning NDE data associated with the area of interest from each of a plurality of manufactured parts to corresponding simulated locations on the simulated model that are associated with the area of interest…
23. The method of claim 22 further comprising: analyzing NDE data that is aligned to the at least one particular simulated location and the associated manufacturing data and identifying a manufacturing step of the manufacturing process that is associated with the NDE data aligned to the at least one particular simulated location. 

35. The method of claim 34, wherein the manufacturing data indicates at least one manufacturing step associated with the area of interest and the first type of NDE data, wherein determining the root cause problem associated with the manufacturing process includes analyzing the manufacturing trend and manufacturing data to determine at least one manufacturing step associated with the root cause problem.
24. The method of claim 22 further comprising: analyzing NDE data that is aligned to the at least one particular simulated location and the associated manufacturing data and identifying a manufacturing apparatus that is utilized in the manufacturing process associated with the NDE data aligned to the at least one particular simulated location.
36. The method of claim 35, wherein the manufacturing data indicates at least one manufacturing apparatus utilized in the manufacturing process associated with the area of interest and the first type of NDE data, wherein determining the root cause problem associated with the manufacturing process includes analyzing the manufacturing trend and manufacturing data to determine at least one 

36. The method of claim 35, wherein the manufacturing data indicates at least one manufacturing apparatus utilized in the manufacturing process associated with the area of interest and the first type of NDE data, wherein determining the root cause problem associated with the manufacturing process includes analyzing the manufacturing trend and manufacturing data to determine at least one manufacturing apparatus associated with the root cause problem.
26. The method of claim 21, wherein the manufacturing data includes data indicating evaluation equipment that is utilized in collecting the NDE data during non-destructive evaluation of the at least one particular part, the method further comprising: analyzing the NDE data and the aligned NDE data to determine whether the evaluation equipment utilized in collecting the NDE data is operating properly.
32. The method of claim 31 further comprising: analyzing the manufacturing trend and base line data associated with the area of interest of the simulated model to determine whether the manufacturing process is operating properly.
27. A method of analyzing a manufactured part of a particular type of part, wherein the 

analyzing each NDE dataset based on the spatially correlated statistic for the particular 
42. The method of claim 41, wherein each NDE dataset includes inspection information for the associated manufactured part, wherein the inspection information includes an indication of a defect detected during non-destructive evaluation of the associated manufactured part…


Claims 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 28 and 31-33 of U.S. Patent No. 9,864,366 in view of Meredith et al. U.S. PGPub 2010/0250148. The patent discloses method involves a manufactured part, but does not explicitly disclose the part being an aircraft part.
 	Meredith discloses monitoring an aircraft part with a non-destructive evaluation method (e.g. pg. 1, ¶2-9; pg. 2-3, ¶20-26; pg. 3, ¶31-38).
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to monitor an aircraft part. One of ordinary skill in the art would have been motivated to do this in order to ensure the aircraft is manufactured properly.
 	Therefore, it would have been obvious to modify the patent with Meredith to obtain the invention as specified in claims 35-39.

	
	
	
Instant Application
U.S. Patent 9,864,366
35. A method of monitoring the manufacture of a composite aircraft part of a particular type of composite aircraft part by a manufacturing process that has a system including at least one processing unit and at least one memory, the method comprising: receiving a plurality of non-destructive evaluation (NDE) datasets, wherein each NDE dataset is associated with at least a portion of a manufactured composite aircraft part of the particular type; each NDE dataset corresponding to data collected during non-destructive evaluation of the associated at least a portion of the manufactured composite aircraft part; aligning the plurality of NDE datasets to a simulated model associated with the at least a portion of the particular type of composite aircraft part; and analyzing each aligned NDE dataset to determine at least one spatially correlated statistic for each composite aircraft part.
27. A method of monitoring manufacture of a particular type of part by a manufacturing process including a plurality of manufacturing steps in a system of the type that includes at least one processing unit and a memory, the method comprising: receiving a plurality of non-destructive evaluation (NDE) datasets, wherein each NDE dataset is associated with a manufactured part of the particular type of part…
aligning the plurality of NDE datasets to a simulated model associated with at least a portion of the particular type of part,… and analyzing NDE data aligned to corresponding simulated locations associated with the area of interest for each of the plurality of manufactured parts to determine a spatially correlated statistic for a manufactured part,


28. The method of claim 27 further comprising: aligning each spatially correlated statistic associated with the area of interest for each manufactured part to the corresponding simulated locations associated with the area of interest on the simulated model.
37. The method of claim 36 further comprising: analyzing the aligned spatially correlated statistics for at least a subset of the composite aircraft parts to determine a manufacturing trend associated with the manufacturing process based on the analyzed spatially correlated statistics.
31. The method of claim 27 further comprising: analyzing each spatially correlated statistic associated with the area of interest for each manufactured part to determine a manufacturing trend associated with the area of interest for the manufacturing process based on at least a subset of the spatially correlated statistics.
38. The method of claim 37 further comprising: analyzing the manufacturing trend and base line data that is associated with the at least one corresponding simulated location on the simulated model to determine whether the manufacturing process is operating properly.
32. The method of claim 31 further comprising: analyzing the manufacturing trend and base line data associated with the area of interest of the simulated model to determine whether the manufacturing process is operating properly.
39. The method of claim 38, further comprising: in response to determining that the manufacturing process is not operating properly, determining a root cause problem associated 
.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-29, 35, 36 and 42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meredith et al. U.S. PGPub 2010/0250148.
Regarding claim 27, Meredith discloses a method of analyzing a manufactured part of a particular type of part, wherein the manufactured part is manufactured using a manufacturing process that includes a plurality of manufacturing steps in a system including at least one processing unit and at least one memory, the method comprising: aligning a non-destructive evaluation (NDE) dataset associated with the manufactured part to a simulated model of at least of a portion of a part of the particular type of part, including aligning NDE data associated with an area of interest on the manufactured part to at least one corresponding simulated location on the simulated model (e.g. pg. 1, ¶2-9; pg. 2-3, ¶20-26; pg. 3, ¶31-38); the NDE dataset corresponding to data collected during non-destructive evaluation of the associated manufactured part (e.g. pg. 1, ¶2-9; pg. 2-3, ¶20-26; pg. 3, ¶31-38); and analyzing the aligned NDE data associated with the area of interest on the manufactured part and the at least one corresponding simulated location (e.g. location of property damage/defect) to 
 	Regarding claim 28, Meredith discloses the method of claim 27, wherein analyzing the aligned NDE data associated with the area of interest on the manufactured part and the at least one corresponding simulated location includes determining a spatially correlated statistic for the area of interest for the manufactured part, and comparing the spatially correlated statistic to baseline data associated with the area of interest on the simulated model (e.g. pg. 1, ¶2-9; pg. 2-3, ¶20-26; pg. 3, ¶31-38). 
 	Regarding claim 29, Meredith discloses the method of claim 27 further comprising: in response to determining that the manufactured part includes a manufacturing defect associated with the area of interest, aligning an indication of the manufacturing defect to at least one corresponding simulated location on the simulated model (e.g. pg. 1, ¶2-9; pg. 2-3, ¶20-26; pg. 3, ¶31-38). 
 	Regarding claim 35, Meredith discloses a method of monitoring the manufacture of a composite aircraft part of a particular type of composite aircraft part by a manufacturing process that has a system including at least one processing unit and at least one memory, the method comprising: receiving a plurality of non-destructive evaluation (NDE) datasets, wherein each NDE dataset is associated with at least a portion of a manufactured composite aircraft part of the particular type (e.g. pg. 1, ¶2-9; pg. 2-3, ¶20-26; pg. 3, ¶31-38); each NDE dataset corresponding to data collected during non-destructive evaluation of the associated at least a portion of the manufactured composite aircraft part; aligning the plurality of NDE datasets to a simulated model associated with the at least a portion of the particular type of composite aircraft part (e.g. pg. 1, ¶2-9; pg. 2-3, ¶20-26; pg. 3, ¶31-38); and analyzing each aligned NDE dataset to determine at least one spatially correlated statistic (e.g. margin of safety) of for each composite aircraft part (e.g. pg. 1, ¶2-9; pg. 2-3, ¶20-26; pg. 3, ¶31-38).  	Regarding claim 36, Meredith discloses the method of claim 35 further comprising: aligning each 
 	Regarding claim 42, Meredith discloses a method of monitoring the manufacture of a particular type of part by a manufacturing process including a plurality of manufacturing steps in a system including at least one processing unit and a memory, the method comprising: receiving non-compliance reports corresponding to the manufacture of parts of the type of part, with at least one non-compliance report indicating at least one visually detected defect corresponding to a particular location on a particular part (e.g. pg. 1, ¶2-9; pg. 2-3, ¶20-26; pg. 3, ¶31-38); aligning each visually detected defect to at least one simulated location of a simulated model associated with at least a portion of a part of the type of part (e.g. pg. 1, ¶2-9; pg. 2-3, ¶20-26; pg. 3, ¶31-38), wherein the at least one simulated location corresponds to the particular location corresponding to the visually detected defect; and analyzing the aligned visually detected defects to determine whether a manufacturing problem is occurring in the manufacturing process (e.g. pg. 1, ¶2-9; pg. 2-3, ¶20-26; pg. 3, ¶31-38).

Allowable Subject Matter
Claims 30-34 and 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
May 7, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116